EXHIBIT 10.46

 

CERTEGY INC.

[YEAR] ANNUAL INCENTIVE PLAN

 

1. PURPOSE

 

The Certegy Inc. Annual Incentive Plan (the “Plan”) rewards eligible employees
for their contribution toward the success of Certegy Inc. (the “Company”). The
purpose of the Plan is to encourage and reward the attainment of established
annual individual and business goals.

 

2. DEFINITIONS

 

The following words and phrases used in the Plan shall have these meanings:

 

  · “Change in Control” A “Change in Control” shall be deemed to have occurred
upon the occurrence of any of the following events:

 

  — Voting Stock Accumulations. The accumulation by any Person of Beneficial
Ownership of 20% or more of the combined voting power of the Company’s Voting
Stock; provided that for purposes of this paragraph, a Change in Control will
not be deemed to have occurred if the accumulation of 20% or more of the voting
power of the Company’s Voting Stock results from any acquisition of Voting Stock
(a) directly from the Company that is approved by the Incumbent Board, (b) by
the Company, (c) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary, or (d) by any Person pursuant to a
Business Combination that complies with clauses (a), (b) and (c) of the
following paragraph;

 

  — Business Combinations. Consummation of a Business Combination, unless
immediately following that Business Combination, (a) all or substantially all of
the Persons who were the beneficial owners of Voting Stock of the Company
immediately prior to that Business Combination beneficially own, directly or
indirectly, more than sixty-six and two-thirds percent (66 2/3 %) of the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
Directors of the entity resulting from that Business Combination (including,
without limitation, an entity that as a result of that transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions relative
to each other as their ownership, immediately prior to that Business
Combination, of the Voting Stock of the Company, (b) no Person (other than the
Company, that entity resulting from that Business Combination, or any employee
benefit plan (or related trust) sponsored or maintained by the Company, any
Eighty Percent (80%) Subsidiary or that entity resulting from that Business
Combination) beneficially owns directly or indirectly, 20% or more of the then
outstanding shares of common stock of the entity resulting from that Business
Combination or the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors of that
entity, and (c) at least a majority of the members of the Board of Directors of
the entity resulting from that Business Combination were members of the
Incumbent Board at the time of the action of the Board of Directors providing
for that Business Combination; or

 

--------------------------------------------------------------------------------

Certegy Annual Incentive Plan

 

Page 1



--------------------------------------------------------------------------------

  — Liquidation or Dissolutions. Approval by the shareholders of the Company of
a complete liquidation or dissolution of the Company, except pursuant to a
Business Combination that complies with clauses (a), (b) and (c) of the
preceding paragraph; or

 

  — Sale of Assets. A sale or other disposition of all or substantially all of
the assets of the Company.

 

For purposes of this paragraph, the following definitions will apply:

 

  “Beneficial Ownership” means a beneficial ownership as that term is used in
Rule 13d-3 promulgated under the Exchange Act.

 

  “Business Combination” means reorganization, merger or consolidation, or a
sale or other disposition of all or substantially all of the assets of the
Company.

 

  “Exchange Act” means the Securities Exchange Act of 1934, including
amendments, or successor statutes of similar intent.

 

  “Eighty Percent (80%) Subsidiary” means an entity in which the Company
directly or indirectly beneficially owns eighty percent (80%) or more of the
outstanding Voting Stock.

 

  “Incumbent Board” means a Board of Directors at least a majority of whom
consist of individuals who either are (a) members of the Company’s Board of
Directors as of January 1, 2000 or (b) members who become members of the
Company’s Board of Directors subsequent to January 1, 2000 whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least two-thirds (2/3) of the directors then comprising the Incumbent Board
(either by a specific vote or by approval of the proxy statement of the Company
in which that person is named as a nominee for director, without objection to
that nomination), but excluding, for that purpose, any individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest (within the meaning of Rule 14a-11 of the Exchange Act) with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board of
Directors.

 

  “Person” means any individual, entity or group (within the meaning of Section
13 (d)(3) or 14 (d)(2) of the Exchange Act).

 

  “Voting Stock” means the then outstanding securities of an entity entitled to
vote generally in the election of members of that entity’s Board of Directors.

 

  · “Committee” means the Certegy Inc. Compensation Committee of the Board, or
any successor committee to which the responsibilities of that Committee are
assigned.

 

--------------------------------------------------------------------------------

Certegy Annual Incentive Plan

 

Page 2



--------------------------------------------------------------------------------

  · “Company” means Certegy Inc.

 

  · “Common Shares” means the Common Shares, par value .01 per share, of the
Company or any security into which such Common Shares may be converted.

 

  · “Participant” means any salaried employee or officer of an Employer who
qualifies for participation in the Plan.

 

  · “Employer” shall mean the Company or a subsidiary or affiliate by whom the
Participant is employed.

 

  · “Incentive Year” means the 12 month period from January 1 through December
31, coinciding with the calendar year and the fiscal year of the Company.

 

  · “Option Right” means the right to purchase Common Shares upon exercise of an
option granted pursuant to an election made under Section 6(a) of this Plan,
subject to the terms and conditions of the Certegy Inc. Stock Incentive Plan.

 

  · “Plan” means the Certegy Inc. Annual Incentive Plan

 

  · “Plan Objectives” shall mean specified levels of, or growth in, one or more
of the following criteria:

 

1. earnings per share;

 

2. economic value added;

 

3. revenue;

 

4. operating profit / operating income;

 

5. net income;

 

6. total return to shareholders;

 

7. cash flow/net assets ratio;

 

8. debt/capital ratio;

 

9. return on total capital;

 

10. return on equity; and

 

11. common stock price.

 

--------------------------------------------------------------------------------

Certegy Annual Incentive Plan

 

Page 3



--------------------------------------------------------------------------------

If the Committee makes an award subject to a particular Plan Objective, the
Committee shall adopt or confirm a written definition of that Plan Objective at
the time of the award. Plan Objectives may be described in terms of Company-wide
objectives or objectives that are related to a specific division, subsidiary,
Employer, department, region, or function in which the Participant is employed.
Plan Objectives may be made relative to the performance of other corporations.

 

If the Committee determines that a change in the business, operations, corporate
structure or capital structure of the Company, or the manner in which it
conducts its business, or other events or circumstances including accounting
treatment render the Plan Objectives unsuitable or inappropriate, the Committee
may in its sole discretion modify such Plan Objectives or the related minimum
acceptable level of achievement, in whole or in part, as the Committee deems
appropriate and equitable.

 

  · “Restricted Shares” means Common Shares granted as a consequence of Section
5(e) or pursuant to an election made under Section 6(b) of this Plan, subject to
the terms and conditions of the Certegy Inc. Stock Incentive Plan.

 

  · “Salary” means the base salary and overtime earnings of each Participant for
the Incentive Year or that portion of the Incentive Year for which the
Participant is eligible. Transfer reimbursements, relocation pay, station
allowance, severance, and payments made as vacation pay in lieu of time off to
retirees and those leaving the company for military service or health disability
are excluded from Salary for purposes of this Plan. Salary received while on
Salary Continuance is considered to be Salary for purposes of this Plan.

 

3. ADMINISTRATION

 

(a) The Committee, in its discretion, may delegate to one or more officers or
committees of the Company, or to the Company’s compensation department, all or
part of the Committee’s authority and duties with respect to Participants who
are not executive officers of the Company or other officers designated by the
Committee. In the event of such delegation, and as to matters encompassed by the
delegation, references in the Plan to the “Committee” shall be interpreted as a
reference to the Committee’s delegate or delegates. The Committee may revoke or
amend the terms of a delegation at any time but such action shall not invalidate
any prior actions of the Committee’s delegate or delegates that were consistent
with the terms of the Plan.

 

(b) Any Option Right or Restricted Share elections under Section 6 will be
specifically approved by the Committee for awards to Participants designated
under Section 6.

 

(c) The interpretation and construction by the Committee of any provision of
this Plan, and any determination by the Committee pursuant to any provision of
this Plan, shall be final and conclusive. No member of the Committee shall be
liable for any such action or determination made in good faith.

 

(d) The Plan shall be construed and administered in accordance with the laws of
the State of Georgia.

 

--------------------------------------------------------------------------------

Certegy Annual Incentive Plan

 

Page 4



--------------------------------------------------------------------------------

4. ELIGIBILITY FOR PARTICIPATION

 

(a) Subject to the eligibility criteria set forth below, all salaried
Participants are eligible to participate in the Plan.

 

(b) Participants at salary levels 65-75 and at Executive Levels must have
completed at least 3 months of service in the Incentive Year with the Employer
to be eligible for an award at the end of the Incentive Year.

 

(c) A Participant who meets the criteria of subsection (b) above will also be
eligible if such Participant was employed by the Employer in an eligible status
at the beginning of the Incentive Year but was converted to a non-eligible
status and continued employment in the non-eligible status through the Incentive
Year, or if the Participant was employed by the Employer in a non-eligible
status at the beginning of the Incentive Year but was converted to an eligible
status and continued employment through the Incentive Year,. In either event,
the applicable award will be calculated only on Salary for that portion of the
year during which the Participant was in an eligible status.

 

(d) (i) Participants who leave the Employer prior to the end of an Incentive
Year on any of the following conditions will nonetheless be eligible for a
pro-rated award under the Plan: (A) Participants who, following at least three
months of service, go onto active duty military service during the Incentive
Year; (B) Participants who, with the consent of the Employer, retire after
reaching age 65, attainment of at least age 50 where age plus credited service
equals 75 or greater, or age 55 with 5 years of credited service, during the
Incentive Year; (C) Participants who die during the Incentive Year; (D)
Participants who terminate employment because of disability during the Incentive
Year; and (E) Participants who are forced to terminate employment because of job
elimination during the Incentive Year and who were not offered employment by a
company that is coordinated through Certegy.

 

(ii) A Participant who leaves the Employer under one of these situations
described in subsection (d)(i) will receive a pro-rated portion of his or her
award after the end of the Incentive Year in which termination
occurs            , following approval by the Compensation Committee of the
Board of Directors, and following sign-off of audited results by the Employer’s
outside auditors

 

(e) If a Participant is terminated, or otherwise leaves the employment of the
Employer, prior to actual payment of the award, for any reason other than those
set forth in subsection d (i) above, then the Participant will not be entitled
to any award under the Plan.

 

(f) Notwithstanding anything else contained in this Agreement to the contrary,
if a Change in Control occurs during an Incentive Year, each eligible Employee
will be entitled to receive an award for that Incentive Year which is the
greater of (i) the target award for that Incentive Year, or (ii) the projected
results compared to Plan targets at the time of the Change in Control,
calculated on the basis of compensation earned as of the effective date of the
Change in Control.

 

5. DETERMINATION OF AWARDS

 

(a) For each Incentive Year, the Committee will establish Plan Objectives for
the Company and/or the Employer for Plan purposes. If the Company or the
Employer (as applicable) fails to meet these Plan Objectives for the Incentive
Year, then the Committee may, in its sole discretion, authorize incentive awards
to any, all, or none of the Participants in the Plan based on such
considerations as the Committee deems appropriate.

 

 

 

 

--------------------------------------------------------------------------------

Certegy Annual Incentive Plan

 

Page 5



--------------------------------------------------------------------------------

(b) If the Company or the Employer (as Applicable) meets the Plan Objectives for
the Incentive Year, then individual incentive awards will be determined on the
basis of actual performance during the Incentive Year as compared with certain
pre-established goals, including the following:

 

  * The Committee shall establish the threshold level of Company Performance, as
well as the Corporate level performance necessary for maximum incentive award,
for each Participant.

 

  * The threshold level of the group/business unit goals applicable to
Participants shall be based on the annual business plan and other relevant data.

 

  * Individual performance goals will be established by the appropriate
management authority for each Participant.

 

  * The Committee will approve the relative weighting of the above-mentioned
goals for each Participant.

 

  * A threshold incentive award and a maximum incentive award shall be
established for each Participant, expressed in terms of a percentage of that
Participant’s Salary for the Incentive Year.

 

(c) Individual incentive awards will be deemed earned based upon the degree to
which all established goals are attained for the Incentive Year. If a
Participant is rated “below expectation” on his or her individual performance
goals, no incentive award will be made.

 

(d) Participants who are transferred into or out of organizational entities
covered by this Plan will be paid incentive for the months in the specific unit.
Those Participants eligible for participation for a portion of the Incentive
Year will receive an award applicable only to the Salary attributable to that
portion of the Incentive Year during which they were eligible under this Plan.

 

(e) The Committee may designate a maximum amount of cash award under the Plan.
If an award, determined on the basis of the criteria described above, would
exceed that maximum, the difference will be paid in Restricted Shares granted
under the Company’s 2001 Stock Incentive Plan, at a value determined by the
Committee.

 

6. CONVERSION OF AWARDS

 

(a) Eligible Participants, as determined by the Committee in its sole
discretion, may request that they forego all or part of their award in exchange
for an award of Option Rights. The election to make this request will be made by
the Participant not later than a date each year specified by the Committee, but
in no event to be later than the date when an award is earned. As an additional
incentive for employees and officers to forego the potential receipt of a cash
award, the Committee may approve from time to time a formula that includes an
award premium based on the percentage of the award that is converted.

 

 

 

 

 

 

--------------------------------------------------------------------------------

Certegy Annual Incentive Plan

 

 

Page 6



--------------------------------------------------------------------------------

(b) Eligible Participants, as determined by the Committee in its sole
discretion, may request that they forego all or part of their award in exchange
for an award of Restricted Stock. The election to make this request will be made
by the Participant not later than a date each year specified by the Committee,
but in no event to be later than the date when an award is earned. As an
additional incentive for employees and officers to forego the potential receipt
of a cash award, the Committee may approve from time to time a formula that
includes an award of additional incremental shares of Restricted Stock

 

7. PAYMENT OF AWARDS

 

Except to the extent that the Award is converted pursuant to Section 6, Awards
will normally be paid to eligible participants after the close of the Plan Year,
following approval by the Compensation Committee of the Board of Directors, and
following sign-off of audited results by the Employer’s outside auditors.

 

8. TERM OF THE PLAN

 

The Plan shall continue from year to year at the discretion of the Committee. In
keeping with its purposes, the Committee will review the Plan annually and will
consider any modifications which are consistent with the objectives of the Plan
and the financial condition of the Company.

 

9. EFFECTIVE DATE

 

This Plan, as amended and restated, shall become effective upon the approval of
this Plan by the Committee.

 

10. NO RIGHT TO CONTINUED EMPLOYMENT

 

This Plan creates no rights for continued employment on the part of any
Participant, and it shall not interfere in any way with any right the Company or
any Employer would otherwise have to terminate such Participant’s employment or
other service at any time.

 

11. AMENDMENTS

 

The Committee may amend, suspend or terminate this Plan at any time.

 

 

 

--------------------------------------------------------------------------------

Certegy Annual Incentive Plan

 

Page 7